DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 27, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al (US 2016/0212595 A1) in view of Lee et al (US 2017/0295054 A1) further in view of Racz et al (US 2011/0256833 A1).
Regarding claim 1, Fukuta discloses a method comprising: 
logging, by a user equipment, a multicast-broadcast single-frequency network (Fig. 6 MBSFN area unit designated for measurement) measurement corresponding to a logging period (page 8, 124th and 125th paragraphs, UE starts a timer corresponding to the MBMS measurement log period and UE performs measurement); and 
th paragraph, UE stores MBMS measurement log at a timing corresponding to the log interval.  The MBMS measurement log includes measurement result, location information, and time information).
Fukuta does not specifically disclose that wherein the user equipment logs only a latest multicast- broadcast single-frequency network measurement prior to an end of the logging period and wherein the logged latest multicast-broadcast SFN measurement is configured to support verification of multicast-broadcast SFN actual signal reception.  Lee discloses that for any logged cell, a latest measurement result made for cell reselection purposes is included in the log only if it has not already been reported (107th paragraph).  Further, Lee discloses that the configuration of measurement and the report may indicate and include measured results, e.g., BLER, RSRP, RSRQ, missing RLC SDU, PDUs, throughput, MBMS problems (227-229th and 235-240th paragraphs).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include logging only latest measurement result in Fukuta's system, as suggested by Lee, to optimize network performance.
Fukuta does not specifically disclose that cell measurement results filtered from multiple samples.  Racz discloses that the measurements samples, may be designated by the measurement window for cell measurement, and may be collected, filtered, and reported separately (87th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include filtering multiple measurement samples in Fukuta's system, as suggested by Racz, to report measurement results according to a required criteria.

Regarding claims 4 and 7, Fukuta discloses an apparatus, comprising: 
at least one processor (Fig. 2, processor 160) ; and 
at least one memory including computer program code (Fig. 2, memory 150), 
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to 
th and 125th paragraphs, UE starts a timer corresponding to the MBMS measurement log period and UE performs measurement); and 
store, at the time the multicast-broadcast single-frequency network measurement is made, cell measurement results (page 8, 128th paragraph, UE stores MBMS measurement log at a timing corresponding to the log interval.  The MBMS measurement log includes measurement result, location information, and time information).
Fukuta does not specifically disclose that wherein the user equipment logs only a latest multicast- broadcast single-frequency network measurement prior to an end of the logging period and wherein the logged latest multicast-broadcast SFN measurement is configured to support verification of multicast-broadcast SFN actual signal reception.  Lee discloses that for any logged cell, a latest measurement result made for cell reselection purposes is included in the log only if it has not already been reported (107th paragraph).  Further, Lee discloses that the configuration of measurement and the report may indicate and include measured results, e.g., BLER, RSRP, RSRQ, missing RLC SDU, PDUs, throughput, MBMS problems (227-229th and 235-240th paragraphs).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include logging only latest measurement result in Fukuta's system, as suggested by Lee, to optimize network performance.
Fukuta does not specifically disclose that cell measurement results filtered from multiple samples.  Racz discloses that the measurements samples, may be designated by the measurement window for cell measurement, and may be collected, filtered, and reported separately (87th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include filtering multiple measurement samples in Fukuta's system, as suggested by Racz, to report measurement results according to a required criteria.


th paragraph, measurement log may include reference signal received power and reference signal received quality).

Regarding claim 9, Fukuta discloses that wherein the multicast-broadcast single-frequency network measurement comprises a block error rate measurement (page 7, 105th paragraph, measurement log may include MBMS BLER, which is block error rate).

Regarding claim 10, Fukuta discloses that wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to associate the measurement with time information related to an actual measurement time instant (page 8, 128th paragraph, measurement log includes measurement result, location information, and time information).

Regarding claim 11, Fukuta discloses that wherein the at least one memory and the computer program code can be configured to, with the at least one processor, cause the apparatus at least to collect available accurate location information at a time of the measurement (page 8, 128th paragraph, measurement log includes measurement result, location information, and time information).

Regarding claim 12, Fukuta discloses that wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to take into account a validity time of the available accurate location information (page 8, 128th paragraph, measurement log includes measurement result, location information, and time information).

th paragraph, periodic log type).

Regarding claim 14, Fukuta discloses that wherein the length of measurement period is presented as absolute time (page 7, 120th paragraph, log interval indicating a time interval of the log).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta, Lee, and Racz, further in view in of Mansson et al (US 2011/0013730 A1).
Regarding claims 2 and 5, Fukuta discloses that the measurement log may include reference signal received power and reference signal received quality (page 8, 130th paragraph). Fukuta does not disclose that the measurement results are used for coarse location estimation.  Mansson discloses that measurement similar to received power can be used for coarse estimation (68th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include coarse estimation based on measurement result in Fukuta's system, as suggested by Mansson, to optimize channel reception.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472